United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1357
Issued: October 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 20, 2013 appellant filed a timely appeal from a March 19, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than 180 days has elapsed between the last merit decision dated
November 2, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review March 19, 2013 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant argues that OWCP erred in denying authorization to transfer medical
supervision to another medical facility.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 13, 2005 appellant, then a 44-year-old mail handler, filed an occupational
disease claim alleging that on April 6, 2005 she first became aware of bilateral foot and leg pain.
She noted that it was not until October 6, 2005 that she realized the condition was employment
related. OWCP accepted the claim for bilateral plantar fasciitis, which was expanded to include
left ankle sprain, left ankle fracture and left distal fibular fracture.2
In correspondence dated September 29, 2012, appellant requested authorization to change
her attending physician from Dr. Paul J. Papanek of Kaiser Permanente, a Board-certified
occupational physician and Board-certified family practitioner, to Dr. I. Grant Orlin of
Performance Medical and Rehabilitation Center, Inc.. She informed OWCP that Dr. Papanek
had retired and was no longer practicing medicine.
By decision dated November 2, 2012, OWCP denied appellant’s request to transfer
medical treatment from Kaiser Permanente. It advised her to locate another physician at Kaiser
Permanente in the Occupational Medicine department to be her treating physician.
On March 11, 2013 appellant requested reconsideration.
By decision dated March 19, 2013, OWCP denied reconsideration on the grounds that the
evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.6

2

By decision dated May 23, 2006, OWCP granted appellant a schedule award for a 15 percent permanent
impairment of the left foot and a 6 percent permanent impairment of the right foot.
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
4

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
5

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).
6

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

2

ANALYSIS
On March 11, 2013 appellant requested reconsideration. However, she did not show that
OWCP erroneously applied or interpreted a point of law or submit any relevant and pertinent
new evidence or new relevant argument not previously considered by OWCP with her request.
Because she did not meet any of the three criteria under 20 C.F.R. § 10.606(b)(3), appellant is
not entitled to further review of the merits of her claim.7 Thus, OWCP properly denied her
March 11, 2013 request for reconsideration.
As the Board has no jurisdiction over the merits of appellant’s claim, her contention on
appeal is moot.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2013 is affirmed.
Issued: October 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

A.K., Docket No. 09-2032 (issued August 3, 2010); W.C., 59 ECAB 372 (2008); Susan A. Filkins, supra note 4.

3

